Citation Nr: 0612062	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-10 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 25, 1996 
for the award of a 50 percent rating for residuals of a right 
wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
December 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO assigned an initial noncompensable disability 
rating for a right wrist disability in a June 1957 rating 
decision; it continued the noncompensable evaluation in a 
rating decision issued in May 1962.  The RO notified the 
veteran of these rating decisions but he did not initiate an 
appeal of any decision.

2.  The RO received a claim for an increased rating for a 
right wrist disability on March 25, 1997; in a March 2002 
rating decision, it awarded a 50 percent disability rating 
effective from March 25, 1997; in a subsequent July 2002 
statement of the case, the RO made the effective date March 
25, 1996, as the 50 percent award was factually ascertainable 
within the one year period before the increased rating claim.

3.  Before the March 25, 1996 effective date, there is no 
correspondence or communication from the veteran or his 
representative that indicates an intent to apply for an 
increased disability rating for a right wrist disorder.  

4.  Private medical evidence demonstrating a 50 percent 
rating before March 25, 1996 was not received by the VA until 
November of 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 25, 
1996 for the award of a 50 percent disability rating for a 
right wrist disability have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.105, 3.155, 
3.157, 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400.  An increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R.  § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1).  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim specifying the benefit 
sought is received within one year from the date of the 
examination, treatment, or admission. Id.  When medical 
evidence is from a private physician, the effective date of 
the claim will be the date of receipt of such evidence.  38 
C.F.R. § 3.157(b)(2).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).

The veteran submitted his original claim for service 
connection for a right wrist fracture immediately after 
service ended in January 1957.  In a June 1957 rating 
decision, the RO granted service connection and awarded the 
veteran a noncompensable (0 percent) disability rating.  It 
gave the veteran notice of this denial at his address of 
record, but he did not initiate an appeal.  There was no 
indication that the letter was returned or not received by 
the veteran.  Therefore, that RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).    

In a subsequent rating decision dated in May 1962, the RO 
denied the veteran's claim for an increased compensable 
disability rating for residuals of a right wrist fracture.  
It gave the veteran notice of this denial at his address of 
record, but he did not initiate an appeal.  Therefore, this 
RO rating decision is final. Id.  

There was no correspondence in the claims folder relevant to 
the right wrist disability on appeal until March 1997, when 
the veteran filed a formal claim for an increased rating.  
Accompanying this claim, the veteran included several VA 
Forms 21-4142, authorization for the VA to obtain medical 
evidence.  

In July 1998, the Board remanded the case for development of 
any private or VA medical evidence relevant to the right 
wrist increased rating claim.  Private medical evidence from 
"R.B.," MD., was received in November of 1998.  

In a March 2002 rating decision, the RO awarded the veteran a 
50 percent rating for his right wrist disorder, effective 
March 25, 1997, the date of the receipt of the formal claim 
for an increased rating.  In April 2002, the veteran filed a 
notice of disagreement with the effective date assigned.  
Subsequently, in the July 2002 statement of the case (SOC), 
the RO concluded that entitlement to a 50 percent rating was 
ascertainable one year before the March 1997 claim for 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Thus, the RO granted an effective date of March 25, 1996, by 
way of private medical evidence of Dr. B. dated in March 1996 
demonstrating entitlement to a 50 percent rating.     

A supplemental statement of the case (SSOC), which was 
mistakenly identified by the RO as a SOC, was issued in June 
2003 and affirmed the current March 25, 1996 effective date.  

The 50 percent rating for the veteran's right wrist 
disability was continued per a July 2002 Board decision and 
again in a December 2003 rating decision.  The increased 
rating issue is currently not on appeal.    

In this case, the veteran seeks an effective date earlier 
than March 25, 1996 for the award of a 50 percent rating for 
a right wrist disability.  The veteran and his representative 
have alternately argued in various correspondence that the 
veteran is entitled to an earlier effective date of March 17, 
1992 (based on private medical evidence at that time), April 
13, 1962 (based on a VA examination), February 28, 1957 
(based on a VA examination), and December 19, 1956 (the 
original effective date for the noncompensable evaluation).  
He generally argues that his right wrist disability was at a 
50 percent level much earlier than the March 25, 1996 
effective date assigned. 

The Board must determine whether there is any formal or 
informal claim for an increase of record after the final May 
1962 rating decision but before the March 25, 1996 effective 
date assigned.  

In regard to the evidence the veteran refers to prior to the 
May 1962 final rating decision (the April 13, 1962 VA 
examination, February 28, 1957 VA examination, and December 
19, 1956 original effective date) there has been no 
allegation or evidence of clear and unmistakable error in the 
May 1962 or any prior rating decision.  38 C.F.R. § 3.105(a).  
This issue is not before the Board.  Therefore, no effective 
date for the 50 percent evaluation can be assigned prior to 
these rating decisions.  

Moreover, review of the claims folder finds no communication 
from the veteran or his representative indicating an intent 
to seek, or a belief in entitlement to, an increased 
disability for an increased right wrist disability after the 
final May 1962 rating decision but before the March 25, 1996 
effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  VA 
is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The right wrist disability, with fracture residuals and 
multiple neuropathies, status post surgery, is currently 
evaluated as 50 percent disabling by analogy to Diagnostic 
Code (Code) 8515, paralysis of the median nerve.  38 C.F.R. § 
4.124a.  The record shows that the veteran is right hand 
dominant.  Under Code 8515, a 50 percent rating is assigned 
for the dominant hand when there is severe incomplete 
paralysis of the median nerve.  The note for the schedule for 
rating peripheral nerve disability specifies that "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve. 

In this regard, the Board notes the veteran's assertion 
regarding private medical evidence of Dr. B. dated in March 
1992 showing atrophy and severe weakness of the right wrist, 
and recommendation of a formal carpal tunnel release.  The 
veteran asserts that this March 1992 evidence demonstrates 
entitlement to a 50 percent rating from that date, 4 years 
before the effective date currently in effect.  

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R.  § 3.157(b).  Under 
38 C.F.R. § 3.157(b)(2), when medical evidence is received 
from a private physician showing the reasonable probability 
of entitlement, the effective date of the claim will be the 
date of receipt of such evidence (emphasis added). 

Although the private medical evidence of Dr. B. was dated in 
March 1992, it was not received by the VA until November of 
1998, and thus provides no basis of an earlier effective 
date. Id.  The veteran's failure to provide this evidence to 
the VA in a timely manner also provides the basis for the 
denial of his claim. 

The only means of establishing an earlier effective date is 
finding that entitlement to the increase of 50 percent was 
factually ascertainable as some time within the one year 
period before the receipt of the March 25, 1997 claim for 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
The RO already accomplished this by assigning a March 25, 
1996 effective date reflective of private medical evidence 
indicating a 50 percent rating at that time (one year before 
the veteran filed this claim).  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than March 25, 1996 for the award of a 
50 percent disability rating for a right wrist condition.  
38 U.S.C.A. § 5107(b).    
    
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002). See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by way of letters dated in 
February 2003 and September 2003, as well as the March 2002 
rating decision, SOC, and SSOC, the RO advised the veteran of 
the evidence needed to substantiate his underlying increased 
rating claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the June 2003 SSOC (incorrectly called 
a SOC) includes the text of the regulation that implements 
the notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA. 38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO did not provide the veteran 
with VCAA notice prior to the March 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In addition, the earlier 
effective date issue on appeal arises from an April 2002 
notice of disagreement as a "downstream" issue from the claim 
for an increased rating that was granted in March 2002, such 
that VCAA notice as to the earlier effective date claim could 
not have been provided. Id.  See generally VAOPGCPREC 8-2003.  
In any event, the Board has already determined that the 
veteran has received all required VCAA notice, in that such 
deficiencies result in no prejudice to the veteran and 
therefore constitute harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

Similarly, none of the VCAA notice to the veteran includes a 
request that he provide to the RO any evidence in his 
possession that pertains to the claim. Pelegrini, 18 Vet. 
App. at 120-21.  However, as the Board is satisfied that the 
documents discussed above otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran.  Bernard, 4 Vet. App. at 392-94.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Furthermore, the veteran 
has submitted evidence and authorized the VA to obtain 
private evidence thereby implying his understanding of the 
above provision.  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing or content of the VCAA notice has resulted in any 
prejudice to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with VCAA notice of the type of evidence 
necessary to establish an effective date for the right wrist 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA examinations, and 
private medical evidence as identified and authorized by the 
veteran.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met. 38 U.S.C.A. § 5103A.

ORDER

An effective date earlier than March 25, 1996 for the award 
of a 50 percent rating for residuals of a right wrist 
fracture is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


